Exhibit 10.1

AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

AND UNCONDITIONAL GUARANTY (NEWMARKET)

THIS AMENDMENT TO CONSTRUCTION LOAN AGREEMENT AND UNCONDITIONAL GUARANTY
(NEWMARKET) is made as of March 11, 2009, by FOUNDRY PARK I, LLC, a Virginia
limited liability company (“Borrower”), NEWMARKET CORPORATION, a Virginia
corporation (“Guarantor”), SUNTRUST BANK, a Georgia banking corporation
(“SunTrust”), both individually and as Administrative Agent, BANK OF AMERICA,
N.A., as successor-in-interest to LaSalle Bank National Association (“BOA”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”). SunTrust, BOA, and PNC shall
collectively be referred to as the “Lenders”. The signatories hereto described
as “Subsidiary Guarantors” join in this Amendment for the purposes set forth in
Sections 8, 9 and 10 below.

RECITALS

The parties hereto are parties to that certain Construction Loan Agreement dated
August 7, 2007 (the “Loan Agreement”) in connection with the loan defined
therein (the “Loan”), and guaranteed by Guarantor pursuant to an Unconditional
Guaranty (Newmarket) dated August 7, 2007 (the “Guaranty”). The Subsidiary
Guarantors are parties to that certain Unconditional Guaranty (NewMarket
Subsidiaries), dated August 7, 2007 (the “Subsidiary Guaranty”).

In connection with the Loan, Borrower and Lenders entered into that certain
Assignment of Agreements, Contracts, Permits, dated August 7, 2007 (the
“Assignment”).

Borrower and Lenders have agreed that Borrower shall no longer be required to
maintain the Principal Application (as defined in the Loan Agreement) in full
force and effect, and failure to so maintain shall hereafter not be an Event of
Default under the Loan Agreement.

Guarantor and Lenders have agreed that the limitations on liability described in
Section 1.3 of the Guaranty shall not apply and shall be of no force or effect.

AMENDMENT

In consideration of the Loan and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Agreement and
Guaranty each is hereby modified and amended as follows:

1. Section 12(jj) of the Loan Agreement, titled “Principal Application”, is
hereby deleted, such that from-and-after the date of this Amendment, Borrower
shall no longer be required to maintain the Principal Application in full force
or effect.

2. Section 17(p) of the Loan Agreement, titled “Termination of Principal
Application”, is hereby deleted, such that any termination of the Principal
Application occurring on or after the date of this Amendment shall not be an
Event of Default under the Loan Agreement.



--------------------------------------------------------------------------------

3. Section 1.3 of the Guaranty, titled “Conditional Limitation on Guaranty”, is
hereby deleted in its entirety and is of no force or effect. Notwithstanding
anything to the contrary, liability under the Guaranty shall not be limited as
described in Section 1.3 as to any matter, whether arising on, after or before
the date of this Amendment.

4. The Principal Application, as referenced in Section 1(viii) of the
Assignment, is hereby removed from the list of Contracts and Assigned Rights
described under Section 1 of the Assignment. The security interest in favor of
the Lenders created by the Assignment is hereby terminated.

5. The phrase “as may be limited by Section 1.3” in Section 2.3 of the Guaranty,
titled “Payment by Guarantor”, is hereby deleted and is of no force or effect.

6. The terms and conditions of Sections 1 and 2 of this Amendment shall be
conditioned upon and contingent on payment by Borrower of all costs and expenses
incurred by Lenders in connection with this Amendment (including, without
limitation, attorneys’ fees).

7. Notwithstanding anything to the contrary, Borrower (and not Lenders) shall be
responsible for all fees in connection with or related to the Rate Lock
Agreement (as referenced in the definition of Principal Application in the Loan
Agreement) or the Principal Application, including, without limitation,
termination fees. Borrower shall indemnify, defend and hold harmless Lenders
from any and all such fees. Such indemnity obligation shall become part of the
Guaranteed Obligations as defined under the Guaranty and survive the Loan.

8. As additional consideration for this Amendment, Borrower, Guarantor and
Subsidiary Guarantors each hereby release and forever discharge Lenders from all
damages, loss, claims, liabilities, and obligations which it may now have or
claim to have against any Lender as of the date of this Amendment.

9. Subsidiary Guarantors each join this Amendment to acknowledge and agree to
these modifications to the Loan Agreement and Guaranty.

10. Except as expressly modified herein, all other terms, covenants, conditions
and provisions of the Loan Agreement and Guaranty are hereby ratified and
affirmed. The Subsidiary Guaranty is hereby ratified and affirmed.

11. To facilitate execution, this Amendment may be executed in as many
counterparts as may be required. It shall not be necessary that the signature on
behalf of the parties hereto appear on each counterpart hereof, and it shall be
sufficient that the signature on behalf of each party hereto appear on one or
more such counterparts. All counterparts shall collectively constitute a single
agreement.

[SIGNATURE PAGES TO FOLLOW]

 

2



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

BORROWER:

  FOUNDRY PARK I, LLC,   a Virginia limited liability company   By:   NEWMARKET
DEVELOPMENT CORPORATION,     a Virginia corporation     Its Manager     By:  

/s/ Bruce R. Hazelgrove

    Name:   Bruce R. Hazelgrove, III     Title:   Vice President

GUARANTOR:

  NEWMARKET CORPORATION,   a Virginia corporation   By:  

/s/ David A. Fiorenza

  Name:   David A. Fiorenza   Title:   Vice President

LENDERS:

  SUNTRUST BANK, a Georgia banking   corporation, both individually and as
Administrative Agent   By:  

/s/ Rene B. Shepperson

    Rene B. Shepperson   Its:   Senior Vice President   BANK OF AMERICA, N.A.  
By:  

/s/ Chris D. Buckner

  Name:   Chris D. Buckner   Title:   Senior Vice President   PNC BANK, NATIONAL
ASSOCIATION   By:  

/s/ Benjamin P. Adams

  Name:   Benjamin P. Adams   Title:   Assistant Vice President

 

3



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

[NOTE: ALSO NEED TO ADD ANY NEW SUBSIDIARY GUARANTOR PER SECTION 6.16 OF THE
SUBSIDIARY GUARANTY]

 

AFTON CHEMICAL ADDITIVES CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary AFTON CHEMICAL ASIA PACIFIC LLC By:  

/s/ C. S. Warren Huang

Name:   C. S. Warren Huang Title:   Manager AFTON CHEMICAL CANADA HOLDINGS, INC.
By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary AFTON CHEMICAL CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary AFTON CHEMICAL JAPAN HOLDINGS, INC.
By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary AFTON CHEMICAL INTANGIBLES LLC By:  

/s/ C. S. Warren Huang

Name:   C. S. Warren Huang Title:   Manager THE EDWIN COOPER CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary

 

4



--------------------------------------------------------------------------------

ETHYL ASIA PACIFIC LLC By:  

/s/ John W. Street

Name:   John W. Street Title:   Manager ETHYL CANADA HOLDINGS, INC. By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary ETHYL CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary ETHYL EXPORT CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary ETHYL INTERAMERICA CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary ETHYL VENTURES, INC. By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary INTERAMERICA TERMINALS CORPORATION
By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary NEWMARKET INVESTMENT COMPANY By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary

 

5



--------------------------------------------------------------------------------

NEWMARKET SERVICES CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary OLD TOWN LLC By:  

/s/ Bruce R. Hazelgrove

Name:   Bruce R. Hazelgrove, III Title:   Manager

 

6